77 F.3d 503
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or orderLarry S. SMITH, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 95-3494.
United States Court of Appeals, Federal Circuit.
Jan. 30, 1996.

Before NEWMAN, LOURIE, and CLEVENGER, Circuit Judge.
PER CURIAM.


1
Larry S. Smith petitions for review of the decision of the Merit Systems Protection Board, Docket No. DC0351950017-I-1, affirming the Office of Personnel Management's termination of his employment due to a reduction in force.   Although Mr. Smith argues that the closing of the OWTDS and establishment of the WTC was a sham, our review in this case is limited to whether Mr. Smith was treated in accordance with law.   Mr. Smith raises several cogent arguments, but he does not dispute that before the Board he declined to contest the agency's designation of his competitive area.   Since the WTC was conceded not to be in his competitive area, and in view of the limited standard of review by this court of the MSPB's finding that the gaining office was already performing the transferred function, the decision of the MSPB must be affirmed.